Office Action Summary

Claims 1-4, 5-14, and 16-22 are pending in the application.    

Allowable Subject Matter
Claims 1-4, 5-14, and 16-22 are allowed in the application.  Please see the reasons for allowance below.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the phone conversation at 1 PM of 12/17/2020 with Mr. Jon Gibbons.
	The application has been amended as follows: 

22. (Amended) The system of claim 10, whereby a non-numeric value of the role is converted to the given numeric range prior to adding the given condition score to the given rule score.

Reasons for Allowance
Claims 1-4, 5-14, and 16-22 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of 4/22/2020:  
“The closest prior art of record are Subramanian (U.S. Publication No. 2015/0112893), Mikurak (U.S. Publication No. 2014/0222610), and Vijayarahavan (U.S. Publication No. 2012/0233258).  While Subramanian, a system and method for predicting levels of influence, teaches receiving input from a user through a client device, the input comprising data for populating a data record with values which are normalized within a numerical score for one or more attributes, multiple scores, rules for retrieving a first recommendation, displaying information to a user via a display 
	
	Newly added Claims 21 and 22 depend on independent Claims 1 and 10, respectively, and thus are also allowed.
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process”, a “Certain Method of Organizing Human Activity”, or a “Mathematical Relationship/Concept” such as collecting, analyzing, and transmitting information for the purposes of displaying a set of one or more recommendations, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a display screen of a client device and specifically orienting the data for the recommendations such as the impact score and deal legitimacy position in a particular manner on an x and y graph, as pointed out in Applicant’s Remarks of 7/21/2020 on pgs. 6 and 7. Thus independent Claims 1 and 10 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
12/17/2020